Citation Nr: 1426667	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for post-operative appendectomy with ventral hernia.

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

9.  Entitlement to service connection for foot sores.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for infertility.

12.  Entitlement to service connection for hair loss.

13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for heart disease.

15.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA).

16.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1966 and from October 1994 to March 1995, October 1995 to April 1996, and from January to May 1999.  He had additional National Guard and Reserve service from 1966 to 2001.  He died in February 2009.  The appellant is his widow and has been substituted as the claimant by the RO for the initial rating and service connection claims listed above.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004, June 2005, and July 2009 rating decisions of the RO in Milwaukee, Wisconsin.  The appellant testified before the undersigned at a July 2011 hearing at the RO.  A transcript has been associated with the file.


FINDINGS OF FACT

1.  The appellant has withdrawn the claims for increased initial ratings for a post-operative appendectomy with ventral hernia and left ear hearing loss and for service connection for right ear hearing loss, diabetes mellitus, type II, peripheral neuropathy of all extremities, foot sores, headaches, infertility and hair loss.

2.  The Veteran's hypertension was chronic during his June 1976 period of ACDUTRA and manifest as a current disability at the time of claim filing.

3.  The Veteran's hypertensive heart disease was proximately due to his hypertension.

4.  The Veteran's residuals of a CVA were proximately due to his hypertension.

5.  The Veteran's death was principally caused by his hypertensive heart disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met for the claims for increased initial ratings for a post-operative appendectomy with ventral hernia and left ear hearing loss and for service connection for right ear hearing loss, diabetes mellitus, type II, peripheral neuropathy of all extremities, foot sores, headaches, infertility and hair loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).

3.  The criteria for service connection for residuals of a CVA have been met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

4.  The criteria for service connection for heart disease have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

5.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issues on Appeal

On July 27, 2011, the appellant submitted a signed statement indicating that she only wanted to pursue the claims for service connection for hypertension, heart disease, cerebrovascular accident, and the cause of the Veteran's death and that she withdrew all other claims.  As of July 27, 2011, the Board had not yet issued a final decision on the issues of increased initial ratings for a post-operative appendectomy with ventral hernia and left ear hearing loss and for service connection for right ear hearing loss, diabetes mellitus, type II, peripheral neuropathy of all extremities, foot sores, headaches, infertility, and hair loss; therefore the appellant's withdrawal of these issues is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2013); 38 C.F.R. § 20.204(b) (2013).

II. Service Connection

The Board finds that the evidence is in equipoise as to the materials elements of all the remaining claims.

The Veteran had a period of National Guard training in June 1976, during which he was sent to Germany.  Although the Veteran's 1976 orders are not of record, his Reserve and National Guard service history summary shows that the Veteran served 50 days of AD, type 1, between July 2, 1975 and July 1, 1976.  AD, type 1, is equivalent to active duty other than the listed types, which include special, school, annual, extended active duty, and Air Force Training Program (AFTP).  A June 1976 line of duty determination report indicates that the Veteran was a member of the Air National Guard participating in "Creek Party" under the authority of 
10 U.S.C. § 672(d) (renumbered as 10 U.S.C. § 12301(d)), which indicates Federal, not State, service.  This appears to have been a tour to maintain or increase the Veteran's mobilization readiness, which is a training tour and form of ACDUTRA.  See VAOPGCPREC 25-90 (July 17, 1990).  Service connection may be awarded for any injury or disease incurred in or aggravated in ACDUTRA.  38 C.F.R. § 3.6(a) (2013).  

During the June 1976 training tour, the Veteran became ill and was hospitalized.  He was transferred back to the continental U.S. and was hospitalized at the Great Lakes Naval Regional Medical Center for a renal calculus.  His blood pressure was noted to be high.  At the end of his hospitalization, the Veteran was diagnosed with hypertension.  Both the June 1976 National Guard line of duty determination and a July 1976 Naval Regional Medical Center discharge summary indicate that the hypertension did not exist prior to service.

The Veteran's records show that he received treatment for hypertension in 1984 and again from 1996 until his death in 2009.  Thus, the hypertension was manifest at the time of claim filing in 2003 and thereafter.

Hypertension is a chronic disease.  38 C.F.R. § 3.309(a) (2013).  The Board finds that the hypertension was chronic in 1976, given the clear in-service diagnosis.  Any later manifestation of a chronic disease, however remote, is service connected unless there is an intercurrent cause.  38 C.F.R. § 3.303(b) (2013).  There is no evidence of an intercurrent cause.  The Board concludes that service connection is warranted for hypertension.  Id.  

Hypertension is "a major risk factor for coronary artery disease...."  79 Fed. Reg. 20,308, 20,309 (Apr. 11, 2014).  August 1999 private treatment records also state that the Veteran was diagnosed with "hypertensive heart disease" by echocardiogram, with resulting left ventricle hypertrophy and left atrial enlargement.  The Veteran was diagnosed with significant coronary artery disease at the time of a May 2003 myocardial infarction.  The Veteran underwent coronary artery bypass grafting at that time.  As the record shows that the Veteran had a diagnosis of hypertensive heart disease and an ultimate diagnosis of coronary artery disease, the Board concludes that service connection is warranted on a secondary basis for the Veteran's heart disease.  38 C.F.R. § 3.310(a) (2013).  

The Board also concludes that service connection is warranted for residuals of a CVA.  The Veteran was admitted to a private hospital and diagnosed with a CVA in August 1999.  An October 1999 discharge summary states clearly that the CVA was "due to uncontrolled hypertension."  The Veteran was diagnosed with several CVA residuals in November 1999, such as vertical diplopia, shooting pains in the left periorbital area, and facial hemianesthesia.  A January 2009 letter from Dr. S. also indicates that the Veteran had chronic pain as a CVA residual.  Service connection is warranted on a secondary basis for these residuals.  38 C.F.R. § 3.310(a) (2013).  

The Veteran died in February 2009.  His death certificate lists arteriosclerotic cardiovascular disease as the immediate cause of death.  "Coronary artery disease" is "atherosclerosis of the coronary arteries."  Dorland's Illustrated Medical Dictionary 531 (32d ed. 2012).  "Atherosclerosis" is "a common form of arteriosclerosis."  Id. at 172.  The form also indicates that the Veteran's clinical history of diabetes and hypertension contributed to death, but did not cause death.  As the Board has concluded that service connection is warranted for heart disease and hypertension, service connection is also warranted for the cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2013).

Because the hypertension, CVA, heart disease, and cause of death benefits sought on appeal are granted in full, the Board finds that any errors in VA's duties to notify and assist are harmless and will not be discussed.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.103, 3.159 (2013).


ORDER

The appeals for increased initial ratings for a post-operative appendectomy with ventral hernia and left ear hearing loss and for service connection for right ear hearing loss, diabetes mellitus, type II, peripheral neuropathy of all extremities, foot sores, headaches, infertility and hair loss are dismissed.

Service connection for hypertension is granted.

Service connection for residuals of a CVA is granted.

Service connection for heart disease is granted.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


